DETAILED ACTION

Response to Amendment
1.	The amendment filed 8/5/2022 for US Patent Application No. 16/848949 has been entered and fully considered.
2.	Claims 1-6 and 9-18 are currently pending and have been fully considered.
3.	The claim objections and the 35 U.S.C. 103 rejections presented in the office action dated 5/9/2022 are withdrawn in view of Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct claims 12, 14 and 16. Claim 12 was amended to depend from claim 8. However, claim 8 was cancelled in the amendment filed 8/5/2022. 

5.	Please amend the application as follows:
	- Claim 12, Line 1: The aluminum foil according to claim 10,
	- Claim 14, Line 1: The aluminum foil according to claim 12,
	- Claim 16, Line 1: The aluminum foil according to claim 14,

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-6 and 9-18 are now in condition for allowance because the prior art of record does not teach or suggest an aluminum foil having through holes comprising an aluminum oxide film having a thickness of 25 nm or less on a surface of the aluminum foil; and further a hydrophilic layer on at least a part of a surface of the aluminum oxide film, wherein the hydrophilic layer contains a compound having at least one structure selected from the group consisting of silicate, phosphate, sulfonic acid, sulfonate, phosphonic acid, phosphonate, phosphate ester, phosphate ester salt, and fluorinated zirconic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724